DETAILED ACTION
Pending Claims
Claims 1-10 and 12-16 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim 11 has been rendered moot by the cancellation of this claim.
The objection to claims 1-10 and 12-16 has been overcome by amendment.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 1374292 A) and Asakura et al. (JP 03-031358 A) has been rendered moot by the cancellation of this claim.
The rejection of claim 11 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1, 2 & 6-16 of U.S. Patent No. 10,301,423 in view of Zhao et al. (CN 1374292 A) has been rendered moot by the cancellation of this claim. 
The provisional rejection of claim 11 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-20 of copending Application No. 
The provisional rejection of claim 11 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-3, 5-13, 15, and 17-29 of copending Application No. 15/746,911 (US 2019/0048127 A1) in view of Zhao et al. (CN 1374292 A) has been rendered moot by the cancellation of this claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 1374292 A) and Asakura et al. (JP 03-031358 A).
Regarding claims 1-5, 7, and 12-16, Zhao et al. disclose: (1) a hardener for epoxy resins, comprising: at least one amine of the formula (I)

    PNG
    media_image1.png
    123
    330
    media_image1.png
    Greyscale

(Abstract; claim 1; paragraph 0007: formula 1 & 2) where: 
A1 is an alkylene radical which has 2 to 15 carbon atoms and optionally has cycloalkyl or aryl rings and optionally contains ether oxygen or amine nitrogen and which is not 1,2-propylene (claim 1; paragraph 0007: R in formula 1 & 2) , 
R1 is a hydrogen radical or alkyl radical having 1 to 8 carbon atoms or phenyl radical (claim 1; paragraph 0007: formula 1 & 2
X represents identical or different radicals selected from the group consisting of hydroxyl, alkyl, alkenyl, and alkoxy each having 1 to 18 carbon atoms and optionally containing ether or hydroxyl oxygen or amine nitrogen (claim 1; paragraph 0007: formula 1 & 2),
m is 0 or 1 or 2 (claim 1; paragraph 0007: formula 1 & 2), and 
n is 1 or 2 or 3 (claim 1; paragraph 0007: formula 1 & 2); 
(2) wherein A1 represents identical or different radicals selected from the group consisting of 1,2-ethylene, 1,3-propylene, 2-methyl-1,5-pentylene, 1,6-hexylene, 2,2(4),4-trimethyl-1,6-hexylene, 1,3-cyclohexylenebis(methylene), 1,3-phenylenebis(methylene), (1,5,5-trimethylcyclohexan-l-yl)methane-1,3, 3-aza-1,5-pentylene, 3,6-diaza-l,8-octylene, 3,6,9-triaza-1,11-undecylene, 4-aza-1,7-heptylene, 3-aza-1,6-hexylene, 4,7-diaza-1,10-decylene, and 7-aza-1,13-tridecylene (claim 1; paragraph 0007: R in formula 1 & 2);
(3) wherein X is selected from the group consisting of hydroxyl, methyl, methoxy, tert-butyl, nonyl, dodecyl, pentadeca-8-enyl, pentadeca-8,11-dienyl, pentadeca-8,11,14-trienyl, N,N-dimethylaminomethyl, N,N-diethylaminomethyl, N-methyl-N-ethylaminomethyl, N-methyl-N-butylaminomethyl, N,N-bis(hydroxyethyl)aminomethyl, N-methyl-N-hydroxyethylaminomethyl, N-ethyl-N-hydroxyethylaminomethyl, N-butyl-N-hydroxyethylaminomethyl, N- pyrrolidinylmethyl, N-piperidinylmethyl, N-morpholinylmethyl, (3-(N,N-dimethylamino)propyl)aminomethyl, and (3-(3-(N,N-dimethylamino)propyl)aminopropyl)aminomethyl (claim 1; paragraph 0007: formula 1 & 2);
(4) wherein m is 1 and X is pentadeca-8-enyl or pentadeca-8,11-dienyl or pentadeca-8,11,14-trienyl, where the X radical is in the 3 position and the other radicals are in the 2 and/or 4 and/or 6 position based on the phenolic OH (claim 1; paragraph 0007: formula 1);
(5) wherein the amine of the formula (I) is used in the form of a reaction product from (i) a reaction of: at least one primary diamine of the formula (III),
NH2—A1—NH2    (III)
at least one aldehyde of the formula (IV)

    PNG
    media_image2.png
    78
    207
    media_image2.png
    Greyscale

and at least one phenol compound of the formula (V)

    PNG
    media_image3.png
    107
    203
    media_image3.png
    Greyscale

with elimination of water (claim 1; paragraphs 0007-0011);
(13) an epoxy resin composition comprising: a resin component comprising at least one epoxy resin and the hardener component (Abstract; paragraphs 0001-0004 & 0012); (14) a coating comprising the epoxy resin composition (Abstract; paragraphs 0001-0004 & 0012); (15) a cured composition obtained from the curing the epoxy resin composition (Abstract; paragraphs 0001-0004 & 0012); and (16) a cured composition obtained from the curing the coating (Abstract; paragraphs 0001-0004 & 0012).
Zhao et al. fail to disclose: (1, 7 & 13-16) a hardener for epoxy resins comprising at least one amine of the formula (II).

Asakura et al. disclose: (1) a hardener for epoxy resins, comprising: at least one amine of the formula (II):

    PNG
    media_image4.png
    91
    275
    media_image4.png
    Greyscale

(Abstract; Example: benzylethylenediamine) where: 
A2 is an alkylene radical selected from 1,2-ethylene and 1,2-propylene (Abstract; Example: benzylethylenediamine), 
R2 is a hydrogen or methyl or phenyl radical (Abstract; Example: benzylethylenediamine), 
Q is a five-, six- or seven-membered cycloalkyl or aryl optionally having an oxygen, sulfur or nitrogen atom in the ring and having 4 to 7 carbon atoms (Abstract; Example: benzylethylenediamine), 
Y represents identical or different radicals selected from the group consisting of alkyl, alkoxy, and dialkylamino each having 1 to 18 carbon atoms (Abstract; Example: benzylethylenediamine), and 
p is 0 or 1 or 2 or 3 (Abstract; Example: benzylethylenediamine);
(7) wherein Q is an optionally Y-substituted phenyl radical (Abstract; Example: benzylethylenediamine);
(13) an epoxy resin composition comprising: a resin component comprising at least one epoxy resin and the hardener component (Abstract; Example); (14) a coating comprising the epoxy resin composition (Abstract; Example); (15) a cured composition obtained from the curing the epoxy resin composition (Abstract; Example); and (16) a cured composition obtained from the curing the coating (Abstract; Example).
(1-5 & 13-16) a hardener for epoxy resins comprising at least one amine of the formula (I).

Zhao et al. establish that the amine of formula (I) is recognized in the art as a suitable amine hardener for epoxy-based formulations, including coatings.  Asakura et al. establish that the amine of formula (II) is recognized in the art as a suitable amine hardener for epoxy-based formulations, including coatings.  Collectively, these teachings establish that the amine of formula (I) and the amine of formula (II) are equally suitable amine hardeners for epoxy-based formulations, including coatings.  In light of this, it has bene found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the amines of Zhao et al. and Asakura et al. into a single hardener composition because: (a) Zhao et al. establish that the amine of formula (I) is recognized in the art as a suitable amine hardener for epoxy-based formulations, including coatings; (b) Asakura et al. establish that the amine of formula (II) is recognized in the art as a suitable amine hardener for epoxy-based formulations, including coatings; (c) collectively, these teachings establish that the amine of formula (I) and the amine of formula (II) are equally suitable amine hardeners for epoxy-based formulations, including coatings; and (d) it has bene found that combining equivalents known for the same purpose is prima facie obvious.
The combined teachings of Zhao et al. and Asakura et al. fail to explicitly disclose: (1) wherein sufficient amine of the formula (I) is present such that 15% to 80% of the total amine hydrogens in the hardener originate from the amine of the formula (I); and (12) wherein sufficient amine of the formula (II) is present such that 20% to 70% of the total amine (due to the differences in molecular weight and amount of NH groups present in I & II).  In light of this, the obvious combination of amines obviously embraces equal amounts of each amine, and equal amounts of each amine would have obviously satisfied the claimed ranges.
Regarding claim 9, the combined teachings of Zhao et al. and Asakura et al. fail to explicitly disclose: (9) wherein the amine of the formula (II) is used in the form of a reaction product from the reductive alkylation of ethylene-1,2-diamine or propylene-1,2-diamine with an aldehyde or ketone of the formula (VIII) and hydrogen

    PNG
    media_image5.png
    75
    233
    media_image5.png
    Greyscale
.  However, it is important to note that this is a product-by-process limitation.  In light of this, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over {Zhao et al. (CN 1374292 A) and Asakura et al. (JP 03-031358 A)} in view of Wiesendanger et al. (US Pat. No. 6,465,601).
Regarding claim 10, the combined teachings of Zhao et al. and Asakura et al. are as set forth above and incorporated herein.  They fail to explicitly disclose a hardener: (10) further comprising at least one further amine that does not correspond to the formula (I) or (II) and/or at least one accelerator.
Wiesendanger et al. (see column 1, lines 19-38; column 7, lines 25-37) establish that accelerators are recognized in the art as suitable additives for amine hardeners, wherein they assist in controlling the speed of the curing reaction.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulae the hardener resulting from the combined teachings of {Zhao et al. and Asakura et al.} with an accelerator because: (a) Wiesendanger et al. establish that accelerators are recognized in the art as suitable additives for amine hardeners; (b) the accelerators assist in controlling the speed of the curing reaction; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1, 2 & 6-16 of U.S. Patent No. 10,301,423 in view of Zhao et al. (CN 1374292 A). 
Regarding claims 1-10 and 12-16, the patented claims disclose: (1) a hardener for epoxy resins, comprising: at least one amine of the formula (II)

    PNG
    media_image4.png
    91
    275
    media_image4.png
    Greyscale

(see claims and prior art rejection for variable limitations) (claims 1, 2 & 6-16);
(6) wherein A2 is 1,2-propylene (claim 1);
(7) wherein Q is an optionally Y-substituted phenyl radical (claim 1);
(8) wherein A2 is 1,2-propylene, R is a hydrogen radical, Q is a phenyl radical and p is 0 (claim 1);
(9) wherein the amine of the formula (II) is used in the form of a reaction product from the reductive alkylation of ethylene-1,2-diamine or propylene-1,2-diamine with an aldehyde or ketone of the formula (VIII) and hydrogen

    PNG
    media_image5.png
    75
    233
    media_image5.png
    Greyscale
 (claim 6);
(10) further comprising at least one further amine that does not correspond to the formula (I) or (II) and/or at least one accelerator (claims 7-11);
(13) an epoxy resin composition comprising: a resin component comprising at least one epoxy resin and the hardener component (claims 12-13); (14) a coating comprising the epoxy resin composition (claim 13); (15) a cured composition obtained from the curing the epoxy resin composition (claims 12-13); and (16) a cured composition obtained from the curing the coating (claim 13).
The patented claims fail to disclose: (1-5) a hardener for epoxy resins, comprising: at least one amine of the formula (I).
The teachings of Zhao et al. are as set forth above and incorporated herein.  Zhao et al. establish that the amine of formula (I) is recognized in the art as a suitable amine hardener for epoxy-based formulations, including coatings.  The patented claims establish that the amine of formula (II) is recognized in the art as a suitable amine hardener for epoxy-based formulations, including coatings.  Collectively, these teachings establish that the amine of formula (I) and the amine of formula (II) are equally suitable amine hardeners for epoxy-based formulations, including coatings.  In light of this, it has bene found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
(1) wherein sufficient amine of the formula (I) is present such that 15% to 80% of the total amine hydrogens in the hardener originate from the amine of the formula (I); and (12) wherein sufficient amine of the formula (II) is present such that 20% to 70% of the total amine hydrogens in the hardener originate from the amine of the formula (II).  However, it is important to note that this embraces equal amounts of each amine (due to the differences in molecular weight and amount of NH groups present in I & II).  In light of this, the obvious combination of amines obviously embraces equal amounts of each amine, and equal amounts of each amine would have obviously satisfied the claimed ranges.

Claims 1-6, 9, 10 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-8, 10, 11, 13-15, 18, 19, and 21 of copending Application No. 15/752,814 (US 2019/0002628 A1) in view of Zhao et al. (CN 1374292 A).  This is a provisional nonstatutory double patenting rejection.
Regarding claims 1-6, 9, 10 and 12-16, the copending claims disclose: (1) a hardener for epoxy resins, comprising: at least one amine of the formula (II)

    PNG
    media_image4.png
    91
    275
    media_image4.png
    Greyscale

(see claims and prior art rejection for variable limitations) (claims 1-8, 10, 11, 13-15, 18, 19 & 21, especially 8, 10, 11 & 18);
(6) wherein A2 is 1,2-propylene (claim 8);
(9) wherein the amine of the formula (II) is used in the form of a reaction product from the reductive alkylation of ethylene-1,2-diamine or propylene-1,2-diamine with an aldehyde or ketone of the formula (VIII) and hydrogen

    PNG
    media_image5.png
    75
    233
    media_image5.png
    Greyscale
 (claim 6);
(10) further comprising at least one further amine that does not correspond to the formula (I) or (II) and/or at least one accelerator (claim 8);
(13) an epoxy resin composition comprising: a resin component comprising at least one epoxy resin and the hardener component (claims 13-14 & 19); (14) a coating comprising the epoxy resin composition (claim 13-14 & 19); (15) a cured composition obtained from the curing the epoxy resin composition (claims 13-14 & 19); and (16) a cured composition obtained from the curing the coating (claims 13-14 & 19).
The copending claims fail to disclose: (1-5) a hardener for epoxy resins, comprising: at least one amine of the formula (I).
The teachings of Zhao et al. are as set forth above and incorporated herein.  Zhao et al. establish that the amine of formula (I) is recognized in the art as a suitable amine hardener for epoxy-based formulations, including coatings.  The copending claims establish that the amine of formula (II) is recognized in the art as a suitable amine hardener for epoxy-based formulations, including coatings.  Collectively, these teachings establish that the amine of formula (I) and the amine of formula (II) are equally suitable amine hardeners for epoxy-based formulations, including coatings.  In light of this, it has bene found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
(1) wherein sufficient amine of the formula (I) is present such that 15% to 80% of the total amine hydrogens in the hardener originate from the amine of the formula (I); and (12) wherein sufficient amine of the formula (II) is present such that 20% to 70% of the total amine hydrogens in the hardener originate from the amine of the formula (II).  However, it is important to note that this embraces equal amounts of each amine (due to the differences in molecular weight and amount of NH groups present in I & II).  In light of this, the obvious combination of amines obviously embraces equal amounts of each amine, and equal amounts of each amine would have obviously satisfied the claimed ranges.

Claims 1-5, 7, 9, 10, and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 2, 3, 5, 6, 8-10, 13, 18-25, and 30-33 of copending Application No. 15/746,911 (US 2019/0048127 A1) in view of Zhao et al. (CN 1374292 A).  This is a provisional nonstatutory double patenting rejection.
Regarding claims 1-5, 7, 9, 10 and 12, the copending claims disclose: (1) a hardener for epoxy resins, comprising: at least one amine of the formula (II)

    PNG
    media_image4.png
    91
    275
    media_image4.png
    Greyscale

(see claims and prior art rejection for variable limitations) (claims 2, 3, 5, 6, 8-10, 13, 18-25, and 30-33);
(7) wherein Q is an optionally Y-substituted phenyl radical (claim 13);
(9) wherein the amine of the formula (II) is used in the form of a reaction product from the reductive alkylation of ethylene-1,2-diamine or propylene-1,2-diamine with an aldehyde or ketone of the formula (VIII) and hydrogen

    PNG
    media_image5.png
    75
    233
    media_image5.png
    Greyscale
 (claim 5);
(10) wherein at least one further amine that does not correspond to the formula (I) or (II) and/or at least one accelerator is additionally present (claims 2, 3, 5, 6, 8-10, 13, 18-25, and 30-33),
The copending claims fail to disclose: (1-5) a hardener for epoxy resins, comprising: at least one amine of the formula (I).
The teachings of Zhao et al. are as set forth above and incorporated herein.  Zhao et al. establish that the amine of formula (I) is recognized in the art as a suitable amine hardener for epoxy-based formulations, including coatings.  The copending claims establish that the amine of formula (II) is recognized in the art as a suitable amine hardener for epoxy-based formulations, including coatings.  Collectively, these teachings establish that the amine of formula (I) and the amine of formula (II) are equally suitable amine hardeners for epoxy-based formulations, including coatings.  In light of this, it has bene found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
The combined teachings of Zhao et al. and copending claims fail to explicitly disclose: (1) wherein sufficient amine of the formula (I) is present such that 15% to 80% of the total amine hydrogens in the hardener originate from the amine of the formula (I); and (12) wherein sufficient amine of the formula (II) is present such that 20% to 70% of the total amine hydrogens in the hardener originate from the amine of the formula (II).  However, it is important (due to the differences in molecular weight and amount of NH groups present in I & II).  In light of this, the obvious combination of amines obviously embraces equal amounts of each amine, and equal amounts of each amine would have obviously satisfied the claimed ranges.
Regarding claims 13-16, the copending claims fail to explicitly disclose: (13) an epoxy resin composition comprising: a resin component comprising at least one epoxy resin and the hardener component; (14) a coating comprising the epoxy resin composition; (15) a cured composition obtained from the curing the epoxy resin composition; and (16) a cured composition obtained from the curing the coating.  However, these embodiments would have been obviously envisaged in light of the copending “hardener composition”.  The supporting teachings of Zhao et al. further support this notion.

Allowable Subject Matter
Aside from the double patenting rejections, claims 6 and 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments regarding the prior art rejection (see pages 7-8 of the response filed December 23, 2020) have been fully considered but they are not persuasive.
Argument 1: the prior art fails to reasonably teach or suggest (1) wherein sufficient amine of the formula (I) is present such that 15% to 80% of the total amine hydrogens in the hardener originate from the amine of the formula (I); and (12) wherein sufficient amine of the formula (II) 
The obviousness rejection is based on a combination of equivalent amine hardeners.  This obviously embraces equal amounts of each amine, and equal amounts of each amine would have obviously satisfied the claimed ranges.  The following is a summary of these amine combinations:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Argument 2: the claimed combination (and amounts thereof) yields unexpected results, in terms of reduced viscosity and yellowing while maintaining adequate hardness properties.  Applicants point to experimental formulation “EZ-1” in Table 1.  The Office respectfully disagrees.
First, the alleged unexpected results of “EZ-1” would only apply to an epoxy resin composition and a cured produced thereof (instant claims 13-16) – not a hardener (instant claims 1-10 & 12).  Second, the alleged unexpected results are not commensurate in scope with the claimed invention – see MPEP 716.02(d).  The claims feature a generic epoxy component, any species of formula (I), and any species of formula (II).  Experimental formulation “EZ-1” features a specific epoxy resin blend, a specific species of formula (I), and a specific species of formula (II).  This fails to adequately represent the full scope of the claimed invention.  Third, the alleged unexpected results of “EZ-1” fail to demonstrate criticality of the claimed ranges – 
Applicant's arguments regarding the double patenting rejections (see page 9 of the response filed December 23, 2020) have been fully considered but they are not persuasive.  These arguments lean on the same arguments related to the prior art rejection.  Accordingly, they are not persuasive for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 1, 2021